OPINION ON MOTION FOR CLARIFICATION

BROWNING, C.J.
We withdraw our previous opinion in Gavin v. State, 81 Fla. L. Weekly D3107, 2006 WL 3613108 (Fla. 1st DCA Dec. 13, 2006), and submit the following as the opinion of the court. We affirm, without comment, the trial court’s amended judgment and sentence, except as to a scrivener’s error, which we remand for correction. The trial court incorrectly awarded prison credit “for time served and unforfeited gain time previously awarded on counts VI, VII and VIII.” We reverse and remand with instructions to award credits earned while serving the sentences in counts I-V, IX, and X against the newly imposed sentences in counts VI-VIII.
AFFIRMED in part, REVERSED in part, and REMANDED.
KAHN and DAVIS, JJ., concur.